98 U.S. 486 (____)
UNITED STATES
v.
THOMPSON.
Supreme Court of United States.

*487 Mr. M.S. Wilkinson in support of the judgment below.
Mr. Assistant Attorney-General Smith for the United States.
*488 MR. JUSTICE SWAYNE, after stating the facts, delivered the opinion of the court.
This case turns upon a statute of the State of Minnesota which bars actions, ex contractu, like this, within a specified time, and the same limitation is applied by the statute to the State. The United States are not named in it. The court below held that the statute applied to the United States, and rendered judgment against them.
There is no opinion in the record, and we are at a loss to imagine the reasoning by which the result announced was reached. The Federal courts have been in existence nearly a century. The reports of their decisions are numerous. They involve a great variety of questions, and the fruit of much learned research. We have been able to find but two cases in the lower Federal courts in which it appears the question was raised. They are United States v. Hoar, 2 Mas. 311, and United States v. Williams, 5 McLean, 133. In both it was held, without the intimation of a doubt, that a State statute cannot bar the United States. The same doctrine has been several times laid down by this court; but it seems always to have been taken for granted, and in no instance to have been discussed either by counsel or the court. United States v. Buford, 3 Pet. 12; Lindsey v. Miller's Lessee, 6 id. 666; Gibson v. Chouteau, 13 Wall. 92.
This state of things indicates a general conviction throughout the country that there is no foundation for a different proposition. There are also adjudications in the State reports upon the subject, but they concur with those to which we have referred. Among the earliest of them is Stoughton et al. v. Baker et al., 4 Mass. 521. In that case, Chief Justice Parsons said: "No laches can be imputed to the government, and against it no time runs so as to bar its rights." The examination of the subject by Judge Story, in United States v. Hoar (supra), is a fuller one than we have found anywhere else. *489 He and Parsons are in accord. So far as we are advised, the case before us stands alone in American jurisprudence. It certainly has no precedent in the reported adjudications of the Federal courts.
The United States possess other attributes of sovereignty resting also upon the basis of universal consent and recognition. They cannot be sued without their consent. United States v. Clark, 8 Pet. 436. If they sue, and a balance is found in favor of the defendant, no judgment can be rendered against them, either for such balance or in any case for costs. United States v. Boyd, 5 How. 29; Reeside v. Walker, 11 id. 272. A judgment in their favor cannot be enjoined. Hill v. United States, 9 id. 386. Laches, however gross, cannot be imputed to them. United States v. Kirkpatrick, 9 Wheat. 720. There is no presumption of payment against them arising from lapse of time. United States v. Williams (supra). They can maintain a suit in their own name upon a non-negotiable claim assigned to them. United States v. White, 2 Hill (N.Y.), 59.
The rule of nullum tempus occurit regi has existed as an element of the English law from a very early period. It is discussed in Bracton, and has come down to the present time. It is not necessary to advert to the qualifications which successive parliaments have applied to it.
The common law fixed no time as to the bringing of actions. Limitations derive their authority from statutes. The king was held never to be included, unless expressly named. No laches was imputable to him. These exemptions were founded upon considerations of public policy. It was deemed important that, while the sovereign was engrossed by the cares and duties of his office, the public should not suffer by the negligence of his servants. "In a representative government, where the people do not and cannot act in a body, where their power is delegated to others, and must of necessity be exercised by them, if exercised at all, the reason for applying these principles is equally cogent."
When the colonies achieved their independence, each one took these prerogatives, which had belonged to the crown; and when the national Constitution was adopted, they were imparted to the new government as incidents of the sovereignty thus *490 created. It is an exception equally applicable to all governments. United States v. Hoar, supra; The People v. Gilbert, 18 Johns. (N.Y.) 227; Bac. Abr., tit. Limitation of Actions; id., tit. Prerog. E. 5, 6, 7; 5 Com. Dig. Parliament, R. 8; Chitty, Law of Prerogatives, 379.
Congress, like the British Parliament, has made a number of specific limitations both in civil and criminal cases. They will be found in the Revised Statutes, and need not be here repeated.
The only argument suggested by the learned counsel for the defendants in error is that the Judiciary Act of 1789, re-enacted in the late revision of the statutes, declares "that the laws of the several States, except where the Constitution and treaties of the United States shall otherwise require or provide, shall be regarded as rules of decision in trials at common law, in the courts of the United States, in cases where they apply."
It is insisted that the case in hand is within this statute. To this there are several answers.
The United States not being named in the statute of Minnesota, are not within its provisions. It does not and cannot "apply" to them. If it did, it would be beyond the power of the State to pass it, a gross usurpation, and void. It is not to be presumed that such was the intention of the State legislature in passing the act, as it certainly was not of Congress in enacting the law of 1789. United States v. Hoar, supra; Field v. United States, 9 Pet. 182.
The Federal courts are instruments competently created by the nation for national purposes. The States can exercise no power over them or their proceedings, except so far as Congress shall allow. This subject was considered in The Farmers' & Mechanics' National Bank v. Dearing (91 U.S. 29), and we need not pursue it further upon this occasion.
The exemption of the United States from suits, except as they themselves may provide, rests upon the same foundation as the rule of nullum tempus with respect to them. If the States can pass statutes of limitation binding upon the Federal government, they can by like means make it suable within their respective jurisdictions. The evils of such a state of things are too obvious to require remark.
*491 But viewing the subject in the light of considerations ab inconvenienti, we need not look beyond the consequences of the ruling, if sustained, of the court below. The doctrine is alike applicable to civil and criminal actions. There are thirty-eight States in the Union. The limitations in like cases may be different in each State, and they may be changed at pleasure, from time to time. The government of the Union would in this respect be at the mercy of the States. How that mercy would in many cases be exercised it is not difficult to foresee. The constitutional relations of the head and the members would be reversed, and confusion and other serious evils would not fail to ensue.
The judgment of the Circuit Court will be reversed, and the cause remanded with directions to proceed in conformity with this opinion; and it is
So ordered.